Exhibit 10.2

[CDI Letterhead]

May 18, 2011

Phil Clark

xxxxxxxxxxxx

xxxxxxxxxxxx

Dear Phil:

I am pleased to confirm our offer to you as Executive Vice President, Global
Business Development and Operations, reporting to me. Your first day of
employment will be as of May 31, 2011.

Your annual salary will be $450,000 (or $17,307.69 on a bi-weekly basis).
Contingent upon company and individual performance, pursuant to the Company’s
Short-Term Incentive Program you will be eligible for an annual bonus target
equivalent to 70% of your annual base salary. Since you are starting within the
2011 calendar year your 2011 bonus will be pro-rated from your start date with
the Company. In addition, you will receive an initial annual equity grant with a
value of 100% of your base salary as determined by the Compensation Committee of
the Company. The grants will be made at the time, in the form of, and with the
terms and conditions determined by the Compensation Committee for the 2011
annual grants to the executive management group of the Company.

You are also eligible for our Executive Stock Purchase Opportunity Program. This
programs provides that for each share of CDI Common Stock that you purchase – up
to 20,000 shares – within a twenty day period following the start of your
employment, the Company will grant you 0.4 shares of time-vested deferred stock
which will vest at the rate of 20% per year over five years, so long as you
retain all the shares purchased. If at any time during the five years you sell
or transfer any of the 20,000 shares, then the remaining unvested shares of
Deferred Stock will be forfeited. Your ability to sell the shares will be
subject to CDI’s ownership and holding requirements.

You will be eligible to participate in CDI’s Employee Benefits Program. A
summary of benefits is enclosed. A benefits enrollment package will follow under
separate cover. Please note that the Company reserves the right to amend or
terminate benefits and incentive plans in accordance with the terms of those
plans.

You will be eligible for participation in the Executive Severance Program and
your time as a consultant to the Company will be credited toward the condition
of one year of service. Note, your employment status with the Company will be
“employment at-will,” which means there is no guarantee of employment for any
specified period of time and both the employee and/or the Company can terminate
the employment relationship at any time, with or without cause. This “employment
at-will” status cannot be changed except in a written agreement.

Please also note that this offer is contingent on satisfactory results (as
determined by the Company in its sole discretion) from a background check and
drug test. Enclosed is an authorization to perform the background check. We will
also provide to you the information necessary to complete your drug test.



--------------------------------------------------------------------------------

I look forward to having you join the CDI Team. Please acknowledge your
acceptance of this offer in the space provided below and sign the accompanying
Employment Agreement.

 

Sincerely, /s/ Paulett Eberhart Paulett Eberhart President and CEO

 

ACCEPTANCE ACKNOWLEDGEMENT    

/s/ Philip L. Clark

    Date     May 30            , 2011 Phil Clark    



--------------------------------------------------------------------------------

E M P L O Y M E N T    A G R E E M E N T

General Information

Employer: CDI Corporation.

Employee: Philip L. Clark

Employee Address: xxxxxxxxxxxxxxxxx

Effective Date of Agreement: May 31, 2011

Terms and Conditions

Throughout this Agreement, the Employer will be referred to as “we”, “us” or
“our” and the Employee will be referred to as “you” or “your”. The above General
Information, these Terms and Conditions, the compensation agreed upon between
you and us (which is presumed to be the compensation we pay you), those benefits
for which you are eligible under our benefit programs (as they may be modified
from time to time) and any schedules or attachments, together make up the
Employee’s Employment Agreement (“Agreement”).

1. Services to be Rendered. As our Employee, you agree to use your best efforts
to perform those services for us as we may reasonably direct and to supervise
and direct all personnel employed by us who are under your control. You agree
that you will not during the term of this Agreement, directly or indirectly,
render any services of a business, commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without our
prior written consent.

2. Company Policies. You agree to abide by and comply with all of our practices
and policies.

3. Confidentiality and Property Rights.

(a) You acknowledge that in the course of your employment by us you will have
access to and be exposed to valuable confidential and trade secret information
of ours and our customers. You agree, during the term of your employment and
forever thereafter, to keep confidential all information and material of ours,
or our customers (“Confidential Information”) that relates to our’ customers’
business, employees, customers, vendors or other parties we do business with and
excluding only information that is or becomes public knowledge through no fault
or participation by you or information which we no longer treat as confidential.
You agree to keep in strictest confidence and not to disclose, use, copy or make
available to others any Confidential Information except as is required in the
course of your performing services hereunder or with our prior written
permission. Nothing contained in this Section 3(a) shall be construed to
restrict your right to discuss your working conditions with others.

(b) All documents, manuals, bids, contracts, financial data, customer lists and
information, employee and applicant lists and information, systems for
recruitment and sales, equipment, hardware, software, source code, data bases,
designs, drawings, plans, data and

 

  

PE

     

PLC

   Employer       Employee

1



--------------------------------------------------------------------------------

the like (including all copies thereof), relating to our business, or our
customers’ business, which you use, prepare or come into contact with, will
remain our or our customers’ exclusive property and must be returned to us
promptly upon our request or upon termination of your employment with us for any
reason.

(c) You agree that all work product, inventions, innovations, concepts,
developments, designs, processes, procedures and improvements (“Inventions”)
which are made or conceived by you, under your direction or by you jointly with
others during the course of your employment with us or within six months after
the termination of your employment with us (including Inventions created outside
of working hours), whether or not patentable or copyrightable, will be work made
for hire and our sole property if related to our business or if created using
our resources. You also agree that any copyrights and other proprietary
interests in such Inventions will belong to us, and you will promptly and
completely disclose and assign all those Inventions to us. You agree that, from
time to time as we may request, you will sign all documents and do all other
things which may be necessary to secure or establish our ownership of such
Inventions and we will reimburse you for the actual and reasonable expenses you
incur in this regard. Your knowledge base, experience, expertise and skillsets
will belong exclusively to you and are excluded from this Agreement. Any of your
Inventions which were recorded or written by you before entering into this
Agreement are also excluded from this Agreement and shall belong to you provided
that you do not incorporate any such Inventions into any work product created
for us.

(d) The provisions of this Section 3 are for our benefit and we will have all
rights and remedies to enforce such provisions. Where a provision grants rights
alternatively to us or our customers, we shall determine in our sole discretion,
the appropriate allocation of such rights.

4. Restrictive Covenants. You acknowledge that, as part of our management team,
you will be put in a position of trust and confidence and have access to
Confidential Information, including information about our operations and
employees, you will be in contact with customers and prospective customers, you
will participate in the preparation and submission of bids and proposals to
customers and prospective customers, and you will have a role in the formulation
and implementation of our strategic plans. Accordingly, for good and valuable
consideration, the adequacy of which is hereby acknowledged by you, you
specifically agree that it is both reasonable and essential for the protection
of our business interests that you agree to the restrictions set forth in
Section 5 and Section 6 below.

5. Restrictions Against Post-Employment Solicitation.

(a) If your employment is terminated for any reason, including resignation by
you or termination by us, with or without Cause (see Section 8(a) below), then
for a period of one (1) year immediately following the termination of your
employment, you agree that you will not, on your own or on behalf of or in
connection with anyone else:

(i) directly or indirectly solicit, interfere with or attempt to entice away
from us, any employee of ours; or

(ii) directly or indirectly solicit, interfere with or attempt to entice away
from us, for the purpose of providing services which are competitive to any
services we performed in the six months prior to your termination: (x) any
individual, business or entity that became a customer

 

  

PE

     

PLC

   Employer       Employee

2



--------------------------------------------------------------------------------

of ours as a result of your efforts individually or jointly, (y) any customer
whom you serviced while you were employed by us if they are a then-current
customer of ours, or (z) any individual, business or entity whom you solicited,
or participated in soliciting, during the last twelve months that you were
employed by us. You specifically agree that this subsection 5(a)(ii) is
necessary to protect, among other things, the following trade secrets belonging
to us: customer list, including the names, addresses and identity of all
customers who have sought to fill assignments through us within the six months
prior to your termination and including the names, addresses and identity of all
applicant customers of ours.

(b) You agree that the time periods for your obligations set forth in this
Section 5 will be extended to include any period of time during which you engage
in activities constituting a violation of this Section 5.

(c) Where any portion of this Section 5 is determined to be invalid by a court
of competent jurisdiction, you and we agree that it is our mutual desire and
intention that such court modify the invalid portion by making the narrowest
possible change which will result in validity of the provision. Any such
invalidity shall not affect the validity of any of the other portions of this
Section 5 or any other part of this Agreement.

6. Restrictions on Post-Employment Competition.

(a) If your employment is terminated for any reason, including resignation by
you or termination by us, with or without Cause, then for the applicable time
period set forth in subsection (b) below, you agree that you will not, within
the Territory (defined below), as an employee, agent, representative,
consultant, independent contractor or in any other capacity or manner
whatsoever, perform services or assist another to perform services on behalf of
any Competing Business (defined below), where the services you perform or assist
another to perform are the same as, substantially similar to or related to the
services you performed as our employee. You may not do indirectly under this
provision what you are prohibited from doing directly. Accordingly, your
supervision or coaching of another person who performs services which are the
same as, substantially similar or related to services you performed as our
employee is prohibited. So, too, is your performance of services which violate
this provision even though you may perform additional services for the Competing
Business which do not violate this provision.

(b) (i) If your employment is terminated by us other than for Cause and under
our policy you are eligible to receive a severance package as defined in the
Executive Severance Program, subsection (a) above shall extend for the same
period that you are eligible to receive severance payments under that package.
In order to receive that package, you will be required to sign an agreement in
such form as we may prescribe that will contain, among other things, a Release
and Waiver of Claims and a restatement of your obligations under this Section 6.
The severance payments will constitute consideration for the Release and will
constitute additional consideration for the performance of your obligations
under this Section 6. Any decision by you not to accept severance under our
approved severance package will not affect the validity or enforceability of
this Section 6.

(ii) If your employment is terminated by us other than for Cause and you are not
eligible to receive a severance package, or if you resign your employment, then
provided that we notify you in writing within fourteen days following your
termination, subsection (a) above

 

  

PE

     

PLC

   Employer       Employee

3



--------------------------------------------------------------------------------

shall extend for so long as we pay you periodic amounts equal to the rate of
your salary at the time of your termination in the case your employment is
terminated by us, or one-half of the rate of base salary you were being paid at
the time of your termination in the case you resign, for a period of time not to
exceed six months; provided that we may discontinue such periodic payments at
any time upon 30 days written notice to you and your obligations under
subsection (a) above shall cease.

(iii) If your employment is terminated for Cause, then subsection (a) above
shall extend for six months following the last date of your employment.

(c) (i) “Territory” means anywhere in the world.

(ii) “Competing Business” means any person, business or other enterprise which
provides: (A) candidates or personnel to customers on a direct, contract or
temporary basis; which provides technology and/or administration to assist in
the coordination of such services provided by multiple vendors; or which
provides services related to either of these; (B) engineering, design, drafting,
construction management or related services to customers in the government
sector (including the military) or in the aerospace, chemicals, refining,
pipeline, power generation, telecommunications, infrastructure, heavy
manufacturing, gas gathering and processing, life sciences industry; (C) systems
and network support, upgrades and migrations; desk-side support; help desk
support; data processing; software development or related services; or which
provides technology and/or administration to assist in the coordination of
staffing services provided by multiple vendors; or (D) any other services
provided to customers by the Company in the last twelve months of your
employment.

(d) You agree that the time periods for your obligations set forth in this
Section 6 will be extended to include any period of time during which you engage
in activities constituting a violation of this Section 6.

(e) Where any portion of this Section 6 is determined to be invalid by a court
of competent jurisdiction, you and we agree that it is our mutual desire and
intention that such court modify the invalid portion by making the narrowest
possible change which will result in validity of the provision. Any such
invalidity shall not affect the validity of any of the other portions of this
Section 6 or any other part of this Agreement.

7. Survival of Certain Provision; Remedies. You and we specifically agree that
Sections 3, 4, 5, 6, 7, 9, 10 and 11 of this Agreement are considered as
agreements independent of any other provisions of this Agreement and that they
will survive, and be enforceable following, termination of this Agreement or
your employment hereunder. Also, you and we agree that the existence of a claim
which you might allege against us, whether based on this Agreement or otherwise,
will not prevent us from enforcing these provisions. Further, you and we both
recognize that, if the above provisions are violated, remedies which would
typically be available to us for contract breach would be inadequate. Therefore,
you and we agree that we will have the right to obtain injunctive or other
equitable relief against you, and any other person who may be involved or
connected with you, in the event that these provisions are breached. These
rights will be in addition to any other rights which we may have under law.

In the event that we institute legal action against you to enforce any of
Sections 3, 4, 5 or 6, and in the event that such action leads to or results in
a decision or settlement in our favor,

 

  

PE

     

PLC

   Employer       Employee

4



--------------------------------------------------------------------------------

you agree to fully reimburse us for our legal fees and related costs involved in
our pursuing such action against you.

At or prior to the Effective Date of this Agreement, we advised you of the terms
and conditions set forth in this Agreement and that they would be embodied in
this written Agreement, and you acknowledge that you did then agree to accept
such terms and conditions and to execute this Agreement as a condition of your
employment.

8. Termination. This Agreement may be terminated in any of the following four
ways:

(a) We will have the right at any time to terminate this Agreement for Cause.
“Cause” means (i) your conviction of, or entry of a plea of either guilty or no
contest to a charge of, commission of a felony or crime involving moral
turpitude, or your commission of any act of fraud, embezzlement,
misappropriation of Company property or breach of fiduciary duty against the
Company that adversely affects the Company in any material respect; (ii) your
willful failure or refusal to satisfactorily perform in any material respect
such services as may be reasonably assigned to Executive, consistent with your
position; (iii) your willful misconduct or gross negligence in connection with
the performance of your duties that adversely affects Executive’s ability to
perform her duties for the Company or adversely affects the Company in any
material respect, (iv) your use (including being under the influence) of illegal
drugs or alcohol on the Company’s premises or while performing your duties and
responsibilities (moderate consumption of alcohol at Company events will not
constitute a violation of this provision); or (v) your material breach of any of
the terms or conditions of this Agreement. Notwithstanding anything contained
herein to the contrary, your employment may not be terminated for Cause pursuant
to clause (ii), (iii) or (v) above unless (a) the Company provides your with
written notice of the decision to terminate your employment for Cause specifying
the particular act(s) or failure(s) to act serving as the basis for such
decision; and (b) if such act or failure to act is capable of being cured, you
fail to cure any such act or failure to act to the reasonable satisfaction of
the Company within ten days after such notice. For purposes of this Agreement,
no act or failure to act, on your part, will be considered “willful” unless it
is done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was legal, proper, and in the best interests
of the Company. In the event that this Agreement is terminated for Cause, you
will be paid your salary and bonus through the date of termination.

(b) You and we agree that your employment with us is on an at-will basis.
Accordingly, in addition to our right, described above, to terminate your
employment for Cause, you or we may terminate your employment at any time
without Cause, for any reason whatsoever, and without being required to specify
a reason for the termination to the other. For such terminations, both you and
we do agree, however, to give the other fourteen (14) calendar days’ advance
notice (“Notice Period”) of such termination. Regardless of which party gives
this notice, we will have the option of terminating your services at any time
prior to the date of termination set forth in such notice provided, however,
that in such event we will pay your pro rated compensation (but not benefits)
for the Notice Period.

(c) Your resignation.

(d) Your employment will automatically terminate upon your death and may be
terminated by us if it is determined that you are unable to perform your job due
to a disability (i.e., your suffering from an injury, illness or impairment such
that you are unable to perform the

 

  

PE

     

PLC

   Employer       Employee

5



--------------------------------------------------------------------------------

essential functions of your job after reasonable accommodation for a period in
excess of that permissible under applicable state or federal law).

9. Validity of Terms. If any term or provision of this Agreement shall be held
void, illegal, unenforceable or in conflict with any federal, state or local law
applicable to this Agreement, the validity of the remaining portions or
provisions of this Agreement shall not be affected thereby.

10. Waiver of Jury Trial. Each party agrees to waive any right it may have to a
jury trial with respect to any dispute, statutory or common law claim against
the other that it may have now or that it may have in the future relating to
unlawful discrimination, harassment, any of the terms and conditions of
employment (including but not limited to hiring, promotion, pay and termination
decisions) or any other dispute whatsoever. This jury waiver includes, but is
not limited to, any of the claims under the Age Discrimination in Employment
Act. Each party agrees that any claim it may wish to assert in a lawsuit or
other case filed in court will be heard by a judge of the court, who will decide
the case without a jury. You understand that you would not be hired and/or
remain employed by us absent your signing this waiver.

11. Other Agreements. By signing this Agreement, you represent and warrant to us
that you are not bound by any other agreement, written or oral, which would
preclude you from entering into this Agreement. You also represent that you will
not utilize, in connection with your employment under this Agreement, any
materials which may be construed to be confidential to a competitor of ours. In
the event of a breach by you of this provision which results in damage to us,
you agree to indemnify and hold us harmless with respect to such damage and its
associated costs, including reasonable attorney’s fees. You also agree that such
breach will warrant a termination of your employment for Cause.

12. Amendment. This Agreement can be changed through a written amendment signed
by both parties hereto.

13. Choice of Law, Jurisdiction and Venue. The parties acknowledge and agree
that this Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania (without regard to its choice of law
rules), and that the state and federal court for Philadelphia County,
Pennsylvania shall have exclusive jurisdiction and venue over any suit, claim or
proceeding between the parties, including any claims arising out of or relating
to this Agreement or its enforcement.

 

  

PE

     

PLC

   Employer       Employee

6



--------------------------------------------------------------------------------

14. Entire Agreement. The General Information, these Terms and Conditions, the
agreed upon compensation and benefits terms as set forth in your offer letter,
together with any schedules or other exhibits which are specifically included
set forth all of the promises, covenants, agreements, conditions and
undertakings between the parties hereto relating to the subject matter hereof
and supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written with respect to
the subject matter hereto.

You acknowledge that you have read and understand all of the provisions of this
Agreement and that such provisions, specifically including but not limited to
the Restrictive Covenants and Termination provisions, are reasonable and you
agree to be bound by them.

You and we have executed this Agreement, intending to be legally bound by it.

 

EMPLOYER

   

      EMPLOYEE

By:  

/s/ Paulett Eberhart

   

/s/ Philip L. Clark

Print Name: Paulett Eberhart     Print Name: Philip L. Clark Date:  

 

    Date:  

    June 1, 2011

 

7